DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicants’ amendment(s) have altered the scope of the claims such that a new search/consideration was required.  
Pursuant to MPEP § 714.II.C, please ensure that each claim has its correct legal status. There appear to be numerous inconsistencies in the status identifiers provided by the Applicants in the claims filed 6/17/2020. For example, claim 18 should be (Withdrawn), claims 25-28 and 33-36 should be (Previously Presented), and claims 37-44 should be (Withdrawn). 

Response to Arguments

Applicants’ arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 


Claims 1, 4, 19, 45 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 2016/0329269 A1 (“Shih”) in view of US Patent Publication 2010/0052131 (“Tay”).

Re Claim 1:   Shih discloses a semiconductor device 100 (FIGS. 1A-1E, [0021]) comprising: 
a plurality of leads 110 [0021] that each includes a lead body portion 111/114 having an upper surface 112 as a chip mount portion and a lower surface 113, and a lead connecting portion 114 having side surfaces (“side surfaces”, [0021]) for external connection which projects downward from the lower surface 113 of the 5lead body portion 111/114, and an inner corner portion defined between at least one of the side surfaces of the lead connecting portion 114 and the lower surface 113 of the lead body portion 111/114 and having a curved shape (FIG. 1E); 
a lower sealing resin portion 140 
that seals a space defined by the lead body portions 111/114, the lead connecting portions 114, and the inner corner portions in a region below the upper surfaces 112 of 10the lead body portions 111/114, and 
that has a lower surface exposing parts of the lead connecting portions 114; 
a semiconductor chip 130 that includes a plurality of electrode pads 132 (=”…contacts (i.e., the solder bump 132…”)) connected to corresponding upper surfaces 112 of the lead body portions 111/114 and that has a facing surface facing the upper surfaces 112 of the lead body portions 111/114; 15and 
an upper sealing resin portion 140 that enters into a region facing surface of the semiconductor chip 130, and that seals the plurality of leads 110, the upper sealing resin portion 140 and the semiconductor chip 130 on the upper surfaces 112 of the lead body portions 111/114 and the upper surface of the lower sealing resin portion 140, and that forms a boundary 20surface with the upper surfaces 112 of the lead body portions 111/114 and 
wherein only the lower sealing resin 140 portion is placed in an area directly below the semiconductor chip 130 in the space 131 defined by the leads 110, and 
140 is overlapped with an entire region of the 25facing surface of the semiconductor chip 130 as viewed in plan (FIG. 1E).  

[AltContent: textbox (Upper sealing resin portion)]
[AltContent: textbox (Lower sealing resin portion)][AltContent: arrow][AltContent: textbox (Inner corner portion)][AltContent: arrow][AltContent: textbox (Side surface)][AltContent: textbox (Side surface)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    333
    460
    media_image1.png
    Greyscale



Shih is silent regarding the claimed limitation wherein the upper sealing resin portion and the lower sealing resin portions are a second  sealing resin and a first sealing resin respectively,
wherein the first sealing resin has an upper surface exposing the upper surfaces of the lead body portions,
wherein the second sealing resin enters a region above the upper surface of the first sealing resin, and
wherein the second sealing resin forms a boundary surface with the upper surface of the first sealing resin. 

Tay (FIG. 2, para 0006-0007, 0032, 0033, 0036 and 0037) illustrates an embodiment that teaches a second sealing resin (108) and a first sealing resin (102) respectively,
(102) has an upper surface exposing said upper surfaces of a lead body portions (104, 212, 214),
wherein said second sealing resin (108) enters a region above said upper surface of said first sealing resin (102), and
wherein said second sealing resin (108) forms a boundary surface with said upper surface of said first sealing resin (102) (FIG. 2).

    PNG
    media_image2.png
    247
    475
    media_image2.png
    Greyscale

Since it was known in the art to have the material composition of an encapsulant for a semiconductor package to be made of an epoxy resin molding compound (e.g., Tay; para 0006-0007), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the encapsulant of Shih in order to compose  an embodiment wherein the first sealing resin has an upper surface exposing the upper surfaces of the lead body portions, wherein the second sealing resin enters a region above the upper surface of the first sealing resin, and
wherein the second sealing resin forms a boundary surface with the upper surface of the first sealing resin in a manner as illustrated in Tay because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability, for its intended use involves only ordinary skill in the art In re Leshin, 125 USPQ 416. See also MPEP § 2144.07. 

Regarding claim 4, the combination of Shih and Tay discloses everything as claimed above in claim 1; in addition, Tay [fig 2, para 0036] discloses wherein the second sealing resin (108) includes same resin material as the resin material of the first sealing resin (102).
In re Leshin, 125 USPQ 416. See also MPEP § 2144.07.

Regarding claim 19, the combination of Shih and Tay disclose everything as claimed above in claim 1; in addition, Shih as modified by Tay further discloses the semiconductor device according to claim 1, wherein the upper surface of the first sealing resin 102 (e.g., formed as a separate layer in the fashion of 102 from Tay) is formed flush with the upper surfaces of the lead body portions 104/212/214 (FIG. 2).

Re Claim 45:  Shih in view of Tay disclose claim 1 in the manner as described above.

Shih as modified by Tay further discloses wherein, the leads 110 each include a thin portion formed by the lead body portion 111/114 and a thick portion formed by the lead body portion 111/114 and the lead connecting portion 114, 
the first sealing resin 140 supports the thin portions from directly below the thin portions in the space 131 defined by the leads 110, and 
the semiconductor chip 130 is arranged only on the thin portions of the leads 110 (FIG. 1E).  

[AltContent: textbox (Thin portion)][AltContent: arrow][AltContent: oval][AltContent: textbox (Thick portion)][AltContent: oval]
    PNG
    media_image3.png
    341
    477
    media_image3.png
    Greyscale


Re Claim 46:  Shih in view of Tay disclose claim 45 in the manner as described above.

Shih further suggests the claimed limitation wherein the semiconductor chip 130 does not overlap with the thick portions of the leads 110 as viewed in plan (FIG. 1E).  

Claims 21-23 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Shih in view of Tay as applied to claim 1 above and further in view of  US Patent 10515878 B1 (“Nondhasitthichai”).

Regarding claim 21, the combination of Shih and Tay discloses everything as claimed above in claim 1; in addition, Shih as modified by Tay further suggests the semiconductor device 228 according to claim 1, wherein the first sealing resin 102 has side surfaces and the second sealing resin 108 has side surfaces. 

Shih is silent regarding the claimed limitation wherein the second sealing resin has side surfaces formed flush with the side surfaces of the first sealing resin

Nondhasitthichai illustrates an embodiment of a second sealing resin having side surfaces formed flush with the side surfaces of a first sealing resin (FIG. 11A). 

    PNG
    media_image4.png
    498
    411
    media_image4.png
    Greyscale
 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the resin areas without leads in Shih in order to compose an embodiment wherein the second sealing resin has side surfaces formed flush with the side surfaces of the first sealing resin like in Nondhasitthichai wherein the lower resin portion would reach the side surface and be flush with the upper portion because it has been held that rearranging parts (e.g., arranging resin surface area portions) of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 and In re Kuhle, 188 USPQ 7. See also MPEP § 2144.04.

Re Claim 22:   Shih in view of Tay in view Nondhasitthichai disclose claim 21 in the manner as described above.

Shih as modified by Tay further discloses the claimed limitation wherein the side surfaces of the first sealing resin 140 expose parts of the lead connecting portions 114 (FIG. 1E).  


[AltContent: arrow][AltContent: textbox (Inner corner portion)][AltContent: arrow][AltContent: textbox (Side surface)][AltContent: textbox (Side surface)][AltContent: arrow][AltContent: textbox (Sealing resin)][AltContent: textbox (Sealing resin)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    333
    460
    media_image1.png
    Greyscale



Regarding claim 23, the combination of Shih in view of Tay in view of Nondhasitthichai disclose everything as claimed above in claim 22; in addition, Shih as modified by Tay in view of Nondhasitthichai further disclose wherein the side surfaces of the first sealing resin (102) are formed flush with the parts of the lead connecting portions (i.e. portion 212 of lead 104).
Obviousness and motivation for the combination of Shih and Tay was discussed in claim 22 above and still applies.

Regarding claim 25, the combination of Shih in view of Tay in view of Nondhasitthichai disclose everything as claimed above in claim 1; in addition, Shih as modified by Tay further suggests the semiconductor device 100 according to claim 1, wherein all of the electrode pads (=”contacts”) 132 to be externally connected of the semiconductor chip 130 are connected to the corresponding upper surfaces of the lead body portions 111/114 (FIG. 1E).

Regarding claim 26, the combination of Shih in view of Tay in view of Nondhasitthichai disclose everything as claimed above in claim 25; in addition, Shih as modified by Tay discloses the semiconductor device 100 according to claim 25, wherein all of the electrode pads 132 to be externally connected of the semiconductor chip 130 face the first sealing resin 140 with the lead body portions 111/114 located between the electrode pads 132 and the first sealing resin 140 (FIG. 1E).

Regarding claim 27, the combination of Shih in view of Tay in view of Nondhasitthichai disclose everything as claimed above in claim 25; in addition, Shih as modified by Tay discloses the semiconductor device according to claim 25, wherein all of the electrode pads 132 to be externally connected of the semiconductor chip 130 are connected only to the corresponding upper surfaces of the lead body portions 111/114 (FIG. 1E).

Claims 47-49 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Shih and Tay as applied to claim 1 above, and further in view of US Patent Publication 2015/0318247 A1 (“Kunimitsu).

Re Claim 47:  Shih in view of Tay disclose claim 1 in the manner as described above.

             Shih is silent regarding the claimed limitation further comprising: a chip part that includes a chip body having a functional element and a plurality of external terminals formed on the chip body and connected to corresponding upper surfaces of the lead body portions of the leads.

35 that includes a chip body having a functional element (=”chip capacitor”, [0029]) and a plurality of external terminals formed on said chip body and connected to corresponding upper surfaces of said lead body portions 21/23 of said leads 2 (FIGS. 5-6).

    PNG
    media_image5.png
    563
    362
    media_image5.png
    Greyscale
 

Since Shih teaches non-limiting chip package structures [0033], it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the chip package structure in Shih in order to include a chip part that includes a chip body having a functional element and a plurality of external terminals formed on the chip body and connected to corresponding upper surfaces of the lead body portions of the leads in a manner as seen in Kunimitsu. The ordinary artisan would have been motivated to modify the combination of Shih and Kunimitsu for the purpose of preventing breakage (abstract). 
[AltContent: oval][AltContent: oval][AltContent: textbox (External terminal(s))][AltContent: textbox (External terminal(s))][AltContent: arrow][AltContent: arrow][AltContent: oval][AltContent: oval]

Re Claim 48:  Shih in view of Tay in view of Kunimitsu disclose claim 47 in the manner as described above.

Shih as modified by Tay further disclose the claimed limitation wherein, the plurality of leads 110 include a plurality of first leads and a plurality of second leads, 
the plurality of electrode pads (=”contacts”) 132 of the semiconductor chip 130 are connected to corresponding upper surfaces 112 of the lead body portions 111/114 of the plurality of first leads 110, and 

[AltContent: textbox (Second Lead(s))][AltContent: arrow][AltContent: textbox (First Lead(s))][AltContent: arrow]
    PNG
    media_image6.png
    332
    473
    media_image6.png
    Greyscale


Shih in view of Tay is silent regarding the claimed limitation wherein the plurality of external terminals of the chip part are connected to corresponding upper surfaces of the lead body portions of the plurality of second leads.  

        Kunimitsu further discloses an embodiment with a plurality of external terminals formed on said chip part 35 are connected to corresponding upper surfaces of said lead body portions 21/23 of said leads (FIGS. 5-6).

    PNG
    media_image5.png
    563
    362
    media_image5.png
    Greyscale
 

Since Shih teaches non-limiting chip package structures [0033], it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the chip package structure in Shih in order to include wherein the plurality of external terminals of the chip part are connected to corresponding upper surfaces of the lead body portions of the plurality of second leads in a manner as seen in Kunimitsu. The ordinary artisan would have been motivated to modify the combination of Shih and Kunimitsu for the purpose of preventing breakage (abstract). 

        




Re Claim 49:  Shih in view of Tay in view Kunimitsu disclose claim 47 in the manner as described above.

Shih as modified by Tay and Kunimitsu further disclose the claimed limitation wherein, only the first sealing resin 140 is placed in an area directly below the chip part 35 in the space 131 defined by the leads 110, and 
the lower surface of the first sealing resin 140 is overlapped with an entire region of a surface of the chip part 35 as viewed in plan.
[AltContent: arrow]
    PNG
    media_image7.png
    252
    460
    media_image7.png
    Greyscale

[AltContent: textbox (First sealing resin 140)]


    PNG
    media_image8.png
    555
    353
    media_image8.png
    Greyscale

Claim 24 is rejected under U.S.C. 103 as being unpatentable over the combination of Shih and Tay and Nondhasitthichai as applied to claim 21 above, and further in view of US Patent Publication 2001/0040286 (“Fujimoto”).

Regarding claim 24, the combination of Shih in view of Tay in view of Nondhasitthichai disclose everything as claimed above in claim 21.
However, the combination of Shih and Tay and Nondhasitthichai do not explicitly disclose the semiconductor device according to claim 21, wherein the side surfaces of the first sealing resin are grinding surfaces, and the side surfaces of the second sealing resin are grinding surfaces.
Fujimoto [fig 5e, para 0116] discloses a grinding process to reduce the thickness of the lead frame (14) after the semiconductor package has undergone resin encapsulation (13).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the side surfaces of the first sealing resin are grinding surfaces, and the side surfaces of the second sealing resin are grinding surfaces since it was known in the art that a grinding process is typically performed on a semiconductor package after the encapsulation process to reduce the lead frame thickness and/or for singulating individual semiconductor die [Fujimoto; para 0116].

Claims 28-34 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Shih and Tay as applied to claim 1 above, and further in view of US Patent Publication 2015/0049421 (hereinafter “Paek”) (Paek was cited in PTO-892 dated 04/06/2018).

Regarding independent claim 28, the combination of Shih and Tay discloses everything as claimed above in claim 1; in addition, Shih [fig 1e] discloses the semiconductor device 100 according to claim 1, wherein: the lead connecting portions 114 each include a base portion projecting downward from the lower surface of the lead body portion 111/114. 
However, Shih do not explicitly disclose a plated layer formed on the base portion and forming a lower surface of the lead connecting portion, the inner corner portions of the leads each connect the lead 
Paek [fig 1, para 0017 and 0021-0023] discloses a plated layer (130) formed on the base portion (113b) and forming a lower surface of the lead connecting portion (113b+130), the inner corner portions of the leads (113+130) each connect the lead body portion (113a+130) and the base portion (113b) of the lead connecting portions (113b+130), and the first sealing resin (140) covers the base portions (113b) and the plated layers (130) inside the space defined by the leads (113+130).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Paek into the device of the combination of  Shih as modified by Tay in order to include a plated layer formed on the base portion and forming a lower surface of the lead connecting portion, the inner corner portions of the leads each connect the lead body portion and the base portion of the lead connecting portions, and the first sealing resin covers the base portions and the plated layers inside the space defined by the leads. The ordinary artisan would have been motivated to modify the combination of Shih and Tay in the manner set forth above for the purpose of providing a simplified and cost effective connective structure [Paek; para 0024]. It is also known in the art that metal plated layer(s) provide a good bond and/or stronger connection.

Regarding claim 29, the combination of Shih, Tay and Paek discloses everything as claimed above in claim 28; in addition, Paek [fig 1] discloses wherein the lead connecting portions (113b+130) each have a side surface (i.e. vertical sides of leads 113+130) formed by the base portion (113b) and the plated layer (130).
Obviousness and motivation for the combination of Shih, Tay and Paek was discussed in claim 28 above and still applies.

Regarding claim 30, the combination of Shih, Tay and Paek discloses everything as claimed above in claim 29; in addition, Paek [fig 1] discloses the semiconductor device according to claim 29, wherein the plated layer (130) exposes a portion forming the side surface of the lead connecting portion (113b+130) in the base portion (113b).


Regarding claim 31, the combination of Shih, Tay and Paek discloses everything as claimed above in claim 29; in addition, Paek [fig 1, para 0023] discloses the semiconductor device according to claim 29, wherein the first sealing resin (140) has side surfaces exposing the side surfaces of the lead connecting portions (113b+130).
Obviousness and motivation for the combination of Shih, Tay and Paek was discussed in claim 28 above and still applies.

Regarding claim 32, the combination of Shih, Tay and Paek discloses everything as claimed above in claim 31; in addition, Paek [fig 1, para 0023] discloses the semiconductor device according to claim 31, wherein the side surfaces of the first sealing resin (140) are formed flush with the side surfaces of the lead connecting portions (113b+130).
Obviousness and motivation for the combination of Shih, Tay and Paek was discussed in claim 28 above and still applies.

Regarding claim 33, the combination of Shih, Tay and Paek discloses everything as claimed above in claim 28; in addition, Paek [fig 1, para 0023] discloses the semiconductor device according to claim 28, wherein the first sealing resin (140) (i.e. analogous to the first sealing resin 140 of Shih) has a lower surface that exposes the plated layers (130) of the lead connecting portions (113b+130).
Obviousness and motivation for the combination of Shih, Tay and Paek was discussed in claim 28 above and still applies.

Regarding claim 34, the combination of Shih, Tay and Paek discloses everything as claimed above in claim 33; in addition, Paek [fig 1, para 0023] discloses the semiconductor device according to claim 33, wherein the lower surface of the first sealing resin (140) is formed flush with the plated layers (130) of the lead connecting portions (113b+130).
.

Claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Shih, Tay and Paek as applied to claim 28 above, and further in view of US Patent Publication 2010/0224971 (hereinafter “Li”) (Li was cited in PTO-892 dated 04/06/2018).

Regarding claim 35, the combination of Shih, Tay and Paek discloses everything as claimed above in claim 28.
However, the combination of Shih, Tay and Paek do not explicitly disclose the semiconductor device according to claim 28, wherein: the plated layers each have a laminated structure including an Ni layer, a Pd layer, and an Au layer laminated in that order on the base portion, and the first sealing resin has a lower surface exposing the Au layers of the plated layers.
Li [fig 5e, para 0016 and 0042] discloses plated layers (528) each have a laminated structure including an Ni layer, a Pd layer, and an Au layer laminated in that order on the base portion (i.e. protruding portion of leads 522), and the first sealing resin (508) (i.e. analogous to the first sealing resin 131 of Shih and the first sealing resin 140 of Paek) has a lower surface exposing the Au layers of the plated layers (528).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the plated layers each have a laminated structure including an Ni layer, a Pd layer, and an Au layer laminated in that order on the base portion, and the first sealing resin has a lower surface exposing the Au layers of the plated layers, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416. See also MPEP § 2144.07.

Regarding claim 36, the combination of Shih, Tay, Paek and Li discloses everything as claimed above in claim 35.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the lower surface of the first sealing resin is formed flush with the Au layers of the plated layers, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 and In re Kuhle, 188 USPQ 7. See also MPEP § 2144.04.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L. Parker can be reached on 3032974722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Charles N. Ausar-El/
Examiner
Art Unit 2819
5/8/21



/ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819